Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I: optical system, Figs. 1-2B (Numerical Example 1). 
Species II: optical system, Figs. 3-4B (Numerical Example 2).

Species III: optical system, Figs. 5-6B (Numerical Example 3).
 
Species IV: optical system, Fig. 7-8B (Numerical Example 4)
 
Species V: optical system, Figs. 9-9B (Numerical Example 5)
 
Species VI: optical system, Figs. 10A-10B (Numerical Example 6); optical system, Figs. 13A-13B (Numerical Example 9).
 
Species VII: optical system, Figs. 11A-11B (Numerical Embodiment 7). 
 
Species VIII: optical system, Figs. 12A-12B (Numerical Example 8).
 
Species IX: optical system, Figs. 14A-14B (Numerical Example 10).
 
Species X: optical system, Figs. 15A-15B (Numerical Example 11).

	
The species are independent or distinct because Species I, includes a first lens unit L1 having a positive refractive power, a second lens unit L2 having a positive refractive power, and a third lens unit L3 having a negative refractive power, first lens unit includes three lenses, such as first double convex surface lens, and second concave/convex shape both being cemented together, Second lens unit L2 includes one lens, moving the second lens unit L2 to the object side, the optical system performs Species II includes first lens unit L1 which consists of 4 lenses including a lens focusing from object at infinity to a close object, which is different from previous species, whereas Species III includes first lens unit L1 consists of four lenses, first lens being convex/concave shape, second biconvex lens, third being convex/concave shape, fourth lens being biconcave shape, second lens unit L2 includes the focusing function, different from previous species, whereas Species IV, first lens group L1, includes three lenses, second lens group L2, includes convex object, concave image side surface, refer to surface 6-7 of Table [Numerical Example 4, page 29], which is different than previous species, whereas Species V includes first lens unit L1, includes subgroup L1a with two lenses cemented, such as first lens being biconvex shape, second lens being concave/convex shape, from surfaces 1-3, Table [Numerical Example 5, page 31], and subgroup L1b with one lens, provides the diffractive optical element DOE on a lens closest to the object in the 1a-th lens unit L1a, such as the first and second lenses in L1a subgroup [0093], second lens unit L2 includes a focusing lens with convex object surface and plano image side surface, surfaces 6-7, table [Table Example 5, page 31], which is different from previous species, whereas Species VI includes first lens unit L1, where includes subgroup L1a with three lens, first lens convex/concave shape, second lens biconvex cemented with third lens concave/concave shape include the diffractive optical element and subgroup L1b with two lens, provides the diffractive optical element DOE on a lens closest to the object in the 1a-th lens unit L1a, such as the second and third lens in L1a subgroup [0093], second lens unit L2 includes a focusing lens with convex object surface and concave image side surface, surfaces 8-9, table [Table Example 6, page 33; Table Example 9, page 39], which is different from previous species, whereas Species VII includes first lens unit L1, where includes subgroup L1a with two lenses, where the second lens having image side surface  convex, different from previous species, refer surface 3 of data Table [Numerical Example 7, page 35], subgroup L1b with one lens, provides the diffractive optical element DOE on a lens closest to the object in the 1a-th lens unit L1a, first and second lenses [0093], and third lens unit L3, includes third lens group lens surface 15-16 is single lens, and surface 17-18 is single lens, second lens unit L2 includes a focusing lens with convex object surface and convex image side surface, surfaces 6-7, table Numerical Example 7, page 35], different from previous species, whereas Species VIII includes first lens unit L1, includes subgroup L1a with three lenses, and subgroup L1b with one lens, provides the diffractive optical element DOE on a lens closest to the object in the 1a-th lens unit L1a, first and second lenses [0093], second lens unit L2 includes a focusing lens with convex object surface and concave image side surface, surfaces 8-9, table [Numerical Example 8, page 37], different from previous species, whereas Species IX includes first lens unit L1, includes subgroup L1a with one lens, being convex/convex shape and providing the diffractive optical element, this different from other species, and subgroup L1b with one lens, provides the diffractive optical element DOE on a lens closest to the object in the 1a-th lens unit L1a, first lens being the diffractive optical element [0093], second lens unit L2 includes a focusing lens with convex object surface and convex image side surface, surfaces 5-6, table [Numerical Example 10, page 41], which is different from other species, whereas Species X includes first lens unit L1, includes subgroup L1a with three lens, first lens being convex/concave shaped, second lens cemented with third lens providing the diffractive optical element, the second lens being biconvex shape, third lens being biconcave shaped, this is different from other species, and subgroup L1b with one lens, such as fourth lens being concave/convex shaped, provides the diffractive optical element DOE on a lens closest to the object in the 1a-th lens unit L1a, second and third lens providing the diffractive optical element [0093], second lens unit L2 includes a focusing lens with convex object surface and convex image side surface, surfaces 8-9, table [Numerical Example, page 43], this is different from previous species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
 (b) the species or groupings of patentably indistinct species require a different field of search (e.g., employing different search strategies or search queries).
 (c) the prior art applicable to one invention would likely not be applicable to another invention
 (d) the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Raymond Farrell on 08/16/2021 at 631-501-5702 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        





/MARIN PICHLER/           Primary Examiner, Art Unit 2872